MORRISON, Presiding Judge.
The offense is assault with intent to murder with malice; the punishment, 10 years.
*143Appellant was indicted for ■ murder, but on motion of the State the charge was reduced to assault with intent to murder. The appellant entered a plea of guilty and joined with his counsel in agreeing that certain sworn statements in writing by witnesses might be introduced in evidence. This was done, 'and appellant’s guilt was sufficiently established. Shepherd v. State, 162 Tex.Cr.R. 235, 284 S.W.2d 155.
No bills of exception appear in the record, and no brief has been filed.
The judgment is affirmed.